Citation Nr: 1600024	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type I (claimed as diabetes mellitus, type II), to include as due to exposure to herbicides.

2. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus and/or exposure to herbicides.

4. Entitlement to service connection for diabetic retinopathy, to include as due to diabetes mellitus and/or exposure to herbicides.

5. Entitlement to service connection for erectile dysfunction (ED), to include as due to diabetes mellitus and/or exposure to herbicides.




REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In August 2015, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Thereafter, the Veteran provided additional evidence accompanied by a waiver of RO initial consideration as the appropriate Agency of Original Jurisdiction (AOJ). The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).


FINDINGS OF FACTS

1. The Veteran did not serve in the republic of Vietnam during the Vietnam era.
2. The Veteran was not exposed to an herbicides in service.
 
3. The probative evidence of record reflects that the Veteran has been diagnosed with diabetes mellitus, type I.

4. The Veteran's diabetes mellitus, type I, hypertension, peripheral neuropathy of the lower extremities, diabetic retinopathy, and ED did not manifest during his service, within a year of service separation, and are not causally related to his service.


CONCLUSIONS OF LAW

1. The Veteran's diagnosed diabetes mellitus, type I, claimed as diabetes mellitus, type II, was not incurred in or aggravated by his military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
2. The Veteran's hypertension was not incurred in or aggravated by his military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
 3. The Veteran's peripheral neuropathy of the lower extremities were not incurred in or aggravated by his military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
4. The Veteran's diabetic retinopathy was not incurred in or aggravated by his military service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5. The Veteran's ED was not incurred in or aggravated by his military service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in October 2009 and February 2012 letters prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.  

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claims, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance.

Here, there is no competent and credible evidence suggesting the Veteran's disabilities are related or attributable to his service.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical nexus opinion.  His mere diagnoses of diabetes mellitus, type I, hypertension, peripheral neuropathy of the lower extremities, diabetic retinopathy and ED with no supporting evidence or allegations of a relevant event or injury or disease during his service, as a potential cause, is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion because in this circumstance the only requirement would be to claim the alleged disabilities are related to his service.  The Court in Duenas clarified that VA is not required to schedule an examination for an opinion in this circumstance.

As already mentioned above, the Veteran testified at a Board hearing in August 2015.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Service Connection Claims

The Veteran contends that he has diabetes mellitus, hypertension, peripheral neuropathy of the lower extremities, diabetic retinopathy, and erectile dysfunction that are due to his exposure to herbicide in service.  Specifically, he claims that his disabilities are from the residual effects of herbicides being sprayed at Fort Gordon, Georgia. Alternatively, it is argued that hypertension, peripheral neuropathy, diabetic retinopathy and erectile dysfunction are caused or aggravated by diabetes mellitus.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including diabetes mellitus, hypertension, and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established on a presumptive basis for certain diseases, such as diabetes mellitus type 2 and early onset peripheral neuropathy, associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  38 C.F.R. § 3.309(e).

Additionally, in order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

As the evidence does not show that the Veteran had qualifying service in Vietnam, his claimed exposure to herbicides must be verified as there is no presumption of exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A review of the Department of Defense's (DoD) listing of herbicide use and test sites in the U.S. does show that herbicides were tested at Fort Gordon, Georgia.  Information shows that Fort Gordon was a testing site for herbicides including Agent Orange and Agent Blue from July 15, 1967 and July 17, 1967.  See The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides.

While the DoD confirms the use of herbicides at Fort Gordon in July 1967, the Veteran's DD-214 shows that he did not enter active duty until January 1972.  The Board also notes that although the Veteran claims that he has diabetes mellitus, type II, his medical records reflect a diagnosis of diabetes mellitus, type I.  Thus, none of his claimed disabilities are among the disabilities which have been associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  Accordingly, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claims must be denied on this basis.  

(Given the facts of the case clearly establishing a lack of Agent Orange exposure, the Board need not address the medical evidence which is suggestive of a link between the disabilities at issue and Agent Orange exposure.  In these instances, Agent Orange exposure was based solely on the Veteran's self-reported history which is not substantiated.)

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Unfortunately, the Board further finds that a preponderance of the evidence is against finding that service connection is warranted on any other basis, including as secondarily due to diabetes mellitus.

As already alluded to above, VA and private treatment records indicate the Veteran has been diagnosed with diabetes mellitus, type I, hypertension, peripheral neuropathy of the lower extremities due to complications from diabetes mellitus, type I, diabetic retinopathy and ED, also due to his diabetes mellitus, type I.  There are no records indicating a diagnosis of any of these disabilities in service.  While the Veteran reported a history of a detached retina and having spots before his eyes in March 1972, the clinician noted that the Veteran's eyes looked normal on examination, except that he was provided glasses to correct his visual acuity.  His separation examination was normal.  Further, post-service treatment records indicate that the Veteran was first treated in March 1978 for elevated blood sugar levels and diagnosed at that time with insulin dependent ketotic diabetes mellitus.  

In this case, the Board is unable to attribute the post-service development of the Veteran's disabilities to his military service.  While the Veteran asserts that these disabilities are indeed related to his service, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.

Further, to the extent that the Veteran argues that some of the disabilities at issue are caused or aggravated by diabetes mellitus, his claim must fail.  Secondary service connection can not be established in these instances as service connection cannot be established for diabetes mellitus. 38 C.F.R. § 3.310.

Therefore, the Board finds that a preponderance of the evidence is against service connection for diabetes mellitus, type I, hypertension, peripheral neuropathy of the lower extremities, diabetic retinopathy and ED.  Therefore, the benefit of the doubt doctrine does not apply, and the claims must be denied.





ORDER

Entitlement to service connection for diabetes mellitus, type I, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus and/or exposure to herbicides, is denied.

Entitlement to service connection for diabetic retinopathy, to include as due to diabetes mellitus and/or exposure to herbicides, is denied.

Entitlement to service connection for ED, to include as due to diabetes mellitus and/or exposure to herbicides, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


